

117 HRES 27 IH: Urging Tom Flores be inducted into the Pro Football Hall of Fame.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 27IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Costa (for himself, Mrs. Torres of California, Ms. Lee of California, Mr. Vargas, Mr. Soto, and Ms. Barragán) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONUrging Tom Flores be inducted into the Pro Football Hall of Fame.Whereas Tom Flores was born on March 21, 1937, in Fresno, California;Whereas Tom Flores attended Sanger High School, home of the Apaches, from 1950 to 1954, and was voted Sanger Athlete of the Year in 1954;Whereas, from 1954 to 1956, Tom Flores played as quarterback and earned his associate’s degree from Fresno City College;Whereas Tom Flores played as quarterback and graduated from the University of the Pacific in 1958;Whereas, in 1960, Tom Flores began his professional football career as a quarterback with the Oakland Raiders;Whereas Tom Flores was the first Hispanic starting quarterback in professional football history;Whereas, in 1969, Tom Flores signed with the Kansas City Chiefs, where he was a member of the Super Bowl championship team;Whereas Tom Flores retired after the 1970 season, as the fifth leading passer in the American Football League’s (AFL) history;Whereas Tom Flores continued his professional football career as an assistant coach for the Buffalo Bills and the Oakland Raiders;Whereas, in 1977, Tom Flores won Super Bowl XI as an assistant coach of the Oakland Raiders under John Madden;Whereas, in 1979, Tom Flores became the head coach of the Oakland Raiders;Whereas, in 1981, Tom Flores won Super Bowl XV as head coach of the Oakland Raiders;Whereas, in 1981, Sanger High School named their football stadium in honor of Tom Flores, and it is now known as the Tom Flores Stadium;Whereas, in 1982, Tom Flores was named National Football League Coach of the Year;Whereas, in 1984, Tom Flores won Super Bowl XVIII as head coach of the Los Angeles Raiders;Whereas, in 1988, Tom Flores was inducted into the Fresno County Athletic Hall of Fame;Whereas, in 1989, Tom Flores left the Raiders organization and became president and general manager of the Seattle Seahawks;Whereas, beginning in 1992, Tom Flores was the head coach of the Seattle Seahawks for three seasons;Whereas, in 1993, Tom Flores founded the Tom Flores Youth Foundation, which has raised nearly $2,000,000 to support the Sanger Unified School District in science, art, and athletics;Whereas, in 2010, Tom Flores was named one of Fresno City College’s 100 Centennial Stars;Whereas, from 1997 to 2018, Tom Flores served as a commentator for the Raiders Radio Network;Whereas Tom Flores left professional football with a lifetime coaching record 97–87, as well as an 8–3 playoff record, with two Super Bowl victories;Whereas Tom Flores is only one of two people in National Football League (NFL) history to win multiple Super Bowls as a player, an assistant coach, and a head coach;Whereas Tom Flores was the first Hispanic quarterback in the AFL, the first Hispanic coach to win a Super Bowl, and in Seattle, the first Hispanic general manager in the NFL; andWhereas Tom Flores has made invaluable contributions to his community, State, and the National Football League: Now, therefore, be itThat the House of Representatives urges Tom Flores be inducted into the Pro Football Hall of Fame.